            Case 2:19-cr-00208-SAB        ECF No. 20       filed 12/14/20      PageID.112 Page 1 of 2
 PROB 12C                                                                          Report Date: December 10, 2020
(6/16)

                                       United States District Court
                                                                                                  FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                         Dec 14, 2020
                                                                                             SEAN F. MCAVOY, CLERK

                    Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Kelly Gordon Dupuis                       Case Number: 0980 2:19CR00208-SAB-1
 Address of Offender:                              Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Donald W. Molloy U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: September 2, 2016
 Original Offense:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1)
 Original Sentence:       Prison - 60 months                 Type of Supervision: Supervised Release
                          TSR - 60 months
 Asst. U.S. Attorney:     U.S. Attorney’s Office            Date Supervision Commenced: June 27, 2019
 Defense Attorney:        Katherine Westerman               Date Supervision Expires: June 26, 2024


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 11/12/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

             4          Special Condition # 4: The defendant shall participate in substance abuse testing, to include
                        not more than 365 urinalysis tests, not more than 365 Breathalyzer tests, and not more than
                        36 sweat patch applications annually during the period of supervision. The defendant shall
                        pay all or part of the cost of testing, depending upon the defendant’s ability to pay, as
                        directed by the United States Probation Office.

                        Supporting Evidence: It is alleged Mr. Dupuis violated the terms of his supervised release
                        by stalling on a urinalysis test on December 3, 2020.

                        On June 27, 2019, the undersigned and Mr. Dupuis reviewed his conditions of supervision.
                        He signed his judgment acknowledging an understanding of his conditions of supervision.

                        On December 3, 2020, the color of the day for urinalysis testing was gold 1, Mr. Dupuis’
                        assigned color for urinalysis testing. The undersigned officer was notified that Mr. Dupuis
                        stalled when he attempted to provide a sample.
Case 2:19-cr-00208-SAB   ECF No. 20   filed 12/14/20   PageID.113 Page 2 of 2
